Name: Commission Regulation (EEC) No 2619/87 of 28 August 1987 fixing for the 1987/88 marketing year the estimated production of and the reduction in the aid for cotton
 Type: Regulation
 Subject Matter: plant product;  economic policy
 Date Published: nan

 No L 248 / 18 Official Journal of the European Communities 1 . 9 . 87 COMMISSION REGULATION (EEC) No 2619/87 of 28 August 1987 fixing for the 1987/88 marketing year the estimated production of and the reduc ­ tion in the aid for cotton HAS ADOPTED THIS REGULATION : Article 1 For the 1987/88 marketing year, the estimated production of cotton referred to in Article 8 of Regulation (EEC) No 2169/81 shall be fixed at : 828 850 tonnes . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Protocol 4 on cotton , as amended by the Act of Accession of Spain and Portugal , and in particular Protocol 14 annexed thereto, Having regard to Council Regulation (EEC) No 2169/81 laying down the general rules for the system of aid for cotton ('), as last amended by Regulation (EEC) No 2276/87 (2), and in particular Article 11 , Whereas Article 8 of Regulation (EEC) No 2169/81 stipu ­ lates that production of cotton is to be estimated at the beginning of each marketing year ; whereas on the basis of available figures the estimate for the 1987/88 marke ­ ting year should be fixed at the figure given below ; whereas since this figure is higher than the maximum guaranteed quantity set for the marketing year by Council Regulation (EEC) No 1966/87 fixing, for the 1987/88 marketing year, the guide price for unginned cotton and the quantity of cotton for which aid may be granted in full (3), the reduction to be made in the aid should be fixed, the provision of Article 7 (2) of Regulation (EEC) No 2169/81 applying ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committeee for Flax and Hemp, Article 2 For the 1987/88 marketing year, the reduction to be made in the aid for cotton as referred to in Articel 7 (2) of Regulation (EEC) No 2169/81 , shall be fixed at 5,761 ECU per 100 kilogramms. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 August 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 211 , 31 . 7 . 1981 , p. 2 . (2) OJ No L 209, 31 . 7 . 1987, p. 5 . (3) OJ No L 184, 3 . 7 . 1987, p. 18 .